In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Queens County, entered June 22, 1964, which dismissed the writ. Judgment affirmed, without costs. Absent a showing of unreasonable delay between plea or verdict and sentence, the failure of a Trial Judge to follow literally the statutory mandate that a time for pronouncing judgment be fixed after a plea or verdict of guilty (Code Crim. Pro., § 471) does not support a claim of right in habeas corpus designed to effect resentence, where it appears that the relator received (Code Crim. Pro., § 472) due notice of sentence (People ex rel. Wilkes v. Doherty, 25 A D 2d 451; People ex rel. Hunter v. Fay, 25 A D 2d 568).
Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.